IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-31250
                        Conference Calendar
                         __________________


DAVID M. NICHOLS,

                                     Plaintiff-Appellant,

versus

WAYNE MCELVEEN;
SHERIFF'S DEP'T
CALCASIEU PARISH,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 93-CV-1107
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David M. Nichols, #666133, argues that the district court

erred in denying his "MOTION FOR A PLEA IN ABATEMENT FOR REVIVAL

OF ACTION, VIA - TORT CLAIM AND DIVERSITY OF CITIZENSHIP ACTION

(SUMMARY JUDGMENT)."




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31250
                                -2-

     We have reviewed the record, the opinion of the district

court, and the brief, and find, substantially for the reasons

relied upon by the district court, that Nichols' appeal has no

arguable merit.   The appeal should be dismissed as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. Rule 42.2.

     APPEAL DISMISSED.